Exhibit 10.2

 

RESTRICTED INCENTIVE UNIT AGREEMENT

 

THIS RESTRICTED INCENTIVE UNIT AGREEMENT (this “Agreement”) is entered into by
and between EnLink Midstream, LLC, a Delaware limited liability company (the
“Company”), and             (“Participant”) as of the Grant Date (as defined
below).

 

WITNESSETH:

 

WHEREAS, the EnLink Midstream, LLC 2014 Long-Term Incentive Plan was adopted by
the Company, effective February 5, 2014 (as amended, the “Plan”), for the
benefit of certain employees and consultants of the Company or its Affiliates
(as defined in the Plan), and non-employee directors of EnLink Manager (as
defined in the Plan), the managing member of the Company; and

 

WHEREAS, the Committee (as defined in the Plan) is responsible for granting
Awards (as defined in the Plan) in accordance with the Plan; and

 

WHEREAS, Participant is eligible to participate in the Plan and the Committee
has authorized the grant to Participant of the “Subject Award” (as defined in
Section 2 of this Agreement) of Restricted Incentive Units, containing certain
restrictions, pursuant to the Plan and upon the terms set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Company and Participant hereby agree as
follows:

 

1.             Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to them in the Plan.

 

“Cause” shall have the meaning ascribed to such term (i) in the Severance
Agreement (which meaning shall include any procedural aspects for establishing a
termination for Cause pursuant to the Severance Agreement), or (ii) in the Plan
if no Severance Agreement exists.

 

“Early Retirement” means (i) Participant’s Retirement on or after his or her
attainment of age 55, and (ii) immediately prior to such Retirement, the number
of such Participant’s years of continuous service with the Company or its
Affiliates (including continuous service with a predecessor employer that is
taken into account pursuant to an acquisition or other transaction agreement)
equals or exceeds 10 years. For the avoidance of doubt, a Normal Retirement
shall be deemed to occur, if at all, to the extent Participant meets the
applicable age and service requirements to be eligible for both Early Retirement
and Normal Retirement.

 

“Good Reason” (i) shall have the meaning ascribed to such term in the Severance
Agreement (which meaning shall include any procedural aspects for establishing a
termination for Good Reason pursuant to the Severance Agreement), or, (ii) if no
Severance Agreement exists, then shall mean any of the following, without
Participant’s consent: (w) a material reduction in Participant’s base annual
salary; (x) a material adverse change in Participant’s authority, duties, or
responsibilities (other than temporarily while Participant is physically or
mentally incapacitated or as required by applicable law); (y) a material breach
by the Company of any material provision of this Agreement or by the Company or
its Affiliate of any other written agreement between Participant and Company or
its Affiliate; or (z) the Company requires that Participant move his or her
principal place of service to a location that is thirty (30) or more miles from
his or her current principal place of service and the new location is farther
from his or her primary residence.  Participant may not terminate his or her
employment for “Good Reason” unless (A) Participant gives the Company written
notice of the event within thirty (30) days of the occurrence of the event,
(B) the Company fails to remedy the event within thirty (30) days following its
receipt of the

 

--------------------------------------------------------------------------------



 

notice, and (C) Participant terminates his or her service with the Company and
its Affiliates within sixty (60) days following the Company’s receipt of written
notice.

 

“Grant Date” means               .

 

“Intermediate Retirement” means (i) Participant’s Retirement on or after his or
her attainment of age 60, and (ii) immediately prior to such Retirement, the
number of such Participant’s years of continuous service with the Company or its
Affiliates (including continuous service with a predecessor employer that is
taken into account pursuant to an acquisition or other transaction agreement) is
less than five years.

 

“Normal Retirement” means (i) Participant’s Retirement on or after his or her
attainment of age 60, and (ii) immediately prior to such Retirement, the number
of such Participant’s years of continuous service with the Company or its
Affiliates (including continuous service with a predecessor employer that is
taken into account pursuant to an acquisition or other transaction agreement)
equals or exceeds 5 years; provided, however, that, a Normal Retirement will not
occur if Participant’s Retirement occurs prior to the one-year anniversary of
the Vesting Commencement Date unless the Committee approves same in its sole
discretion.  For the avoidance of doubt, a Normal Retirement shall be deemed to
occur, if at all, to the extent Participant meets the applicable age and service
requirements to be eligible for both Early Retirement and Normal Retirement.

 

“Prorated Amount” means a number equal to the total number of outstanding
Restricted Incentive Units granted hereunder multiplied by a fraction (i) the
numerator of which is the number of days that elapse from the Vesting
Commencement Date to, as applicable, the date of a Qualifying Termination or the
date of an Early Retirement or an Intermediate Retirement, and (ii) the
denominator of which is the total number of days beginning on the Vesting
Commencement Date and ending at the [third] anniversary of such date.

 

“Qualifying Termination” means Participant’s Separation from Service with the
Company and its Affiliates due to (i) an involuntary termination of Participant
by the Company or its Affiliates for reasons other than Cause or Qualifying
Disability, or (ii) a termination by Participant for Good Reason.

 

“Retirement” means Participant’s Separation from Service with the Company and
its Affiliates for reasons other than Cause due to his or her retirement;
provided that (i) Participant provides the Company with at least 90 days’
advance written notice of such retirement, which notice may be waived by the
Chief Executive Officer of EnLink Manager and (ii) such retirement is otherwise
approved by the Chief Executive Officer of EnLink Manager in his or her sole
discretion.

 

“Retirement Conditions” means, with respect to Participant’s Retirement,
(i) Participant’s compliance with Schedule A through the date of his or her
Retirement and (ii) solely if requested by the Company in its sole discretion,
Participant shall deliver to the Company, prior to his or her Retirement, an
acknowledgment of his or her obligations to comply with Schedule A (it being
understood that Participant agrees to the terms and conditions set forth in
Schedule A if he or she engages in Early Retirement, Intermediate Retirement, or
Normal Retirement regardless of whether he or she delivers any such
acknowledgment).

 

“Separation from Service” shall have the meaning ascribed to such term in the
guidance issued under Section 409A of the Code.

 

“Severance Agreement” means (i) the Severance Agreement, as amended, if any,
between Participant and EnLink Midstream Operating, LP, a Delaware limited
partnership (or its successor), that

 

2

--------------------------------------------------------------------------------



 

is in effect as of the Grant Date or (ii) if Participant is not a party to a
Severance Agreement contemplated in clause (i) of this definition, the severance
agreement in substantially the form included as an exhibit to the Company’s
Annual Report on Form 10-K filed with the U.S. Securities and Exchange
Commission for the fiscal year completed prior to the Grant Date.

 

“Vesting Commencement Date” means                .

 

2.             Restricted Incentive Unit Award.  On the terms and conditions and
subject to the restrictions, including forfeiture, hereinafter set forth, the
Company hereby grants to Participant, and Participant hereby accepts, an award
of           Restricted Incentive Units (the “Subject Award”).  The Restricted
Incentive Units granted hereunder shall be evidenced by the Committee in a book
entry or in such other manner as the Committee may determine.

 

3.             Vesting/Forfeiture.

 

(a)           The Restricted Incentive Units that comprise the Subject Award
shall be subject to a Restriction Period that shall commence on the Grant Date
and terminate on the [third] anniversary of the Vesting Commencement Date if
Participant is in the continuous service of the Company or its Affiliates until
such vesting date.

 

(b)           The Restricted Incentive Units shall be forfeited to the Company
at no cost to the Company or Participant if Participant experiences a Separation
from Service with the Company and its Affiliates prior to the termination of the
Restriction Period applicable to such Restricted Incentive Units; provided,
however that:

 

(i)            if a Qualifying Termination occurs during the Restriction Period,
then a Prorated Amount of the Restricted Incentive Units shall become fully
vested and the Restriction Period shall terminate;

 

(ii)           if a Retirement occurs during the Restriction Period that
constitutes an Early Retirement or an Intermediate Retirement, then, subject to
Participant satisfying the Retirement Conditions, a Prorated Amount of the
Restricted Incentive Units shall become fully vested and the Restriction Period
shall terminate;

 

(iii)          if a Retirement occurs during the Restriction Period that
constitutes a Normal Retirement, then, subject to Participant satisfying the
Retirement Conditions, the Restricted Incentive Units shall become fully vested
and the Restriction Period shall terminate;

 

(iv)          if a Change of Control (and, in the case of a Delisting Change of
Control, subject to the additional provisions in Section 3(c) below) occurs
following the date hereof and prior to the events described in clauses (i) and
(ii) of this Section 3(b), then the Restricted Incentive Units shall become
fully vested upon the occurrence of either of the events described in clauses
(i) and (ii) of this Section 3(b) and the Restriction Period shall terminate;

 

(v)           if Participant dies during the Restriction Period, then the
Restricted Incentive Units shall become fully vested and the Restriction Period
shall terminate; or

 

(vi)          if, during the Restriction Period, Participant becomes disabled
and qualified to receive benefits under the Company’s long-term disability plan
(“Qualifying Disability”), then the Restricted Incentive Units shall become
fully vested and the Restriction Period shall terminate; provided, however, that
to the extent the Subject Award is subject to Section 409A of the Code, in lieu
of

 

3

--------------------------------------------------------------------------------



 

the vesting of such Restricted Incentive Units in accordance with the foregoing,
such Restricted Incentive Units shall become fully vested and the Restriction
Period shall terminate only if (A) Participant incurs a “disability” within the
meaning of Treas. Reg. Section 1.409A-3(i)(4) or (B) Participant experiences a
Separation from Service with the Company and its Affiliates due to a disability
for which such Participant would be qualified to receive benefits under the
Company’s long-term disability plan.

 

(c)           Anything to the contrary herein notwithstanding, if a Change of
Control that results in the Company ceasing to be listed on a national
securities exchange occurs following the date hereof (a “Delisting Change of
Control”), then upon any vesting and termination of the Restriction Period that
otherwise occurs under Section 3(a) or 3(b), the Company shall pay (in
securities of a successor or surviving Person that are listed on a national
securities exchange or if no such securities exist, then in cash) Participant an
amount equal to the Change of Control Price (as defined in the Plan) for each of
the Restricted Incentive Units for purposes of Section 4 below.

 

(d)           Anything contained herein to the contrary notwithstanding (but
subject to Section 15 of this Agreement), the Committee shall have the right to
cancel all or any portion of any outstanding restrictions prior to the
termination of such restrictions with respect to any or all of the Restricted
Incentive Units on such terms and conditions as the Committee may, in writing,
deem appropriate.

 

4.             Payment.  Upon the termination of the Restriction Period
applicable to the Restricted Incentive Units granted hereunder, the restrictions
applicable to such Restricted Incentive Units that have not been forfeited shall
terminate and such unforfeited Restricted Incentive Units shall be vested for
purposes of this Agreement. As soon as practicable thereafter, subject to the
“Six-Month Delay Toggle” (as defined in Section 15 of this Agreement), such
Units representing the number of Restricted Incentive Units with respect to
which the restrictions have terminated shall be delivered to Participant no
later than (i) if vesting occurs pursuant to Section 3(b), the 15th day of the
third calendar month following the date on which vesting occurs and
(ii) otherwise, 75 days following the date that is the [third] anniversary of
the Vesting Commencement Date. Such Units representing the number of Restricted
Incentive Units with respect to which the restrictions have terminated shall be
delivered, free of all such restrictions, to Participant or Participant’s
beneficiary or estate, as the case may be (it being understood that the entry on
the transfer agent’s books or the delivery of the certificate(s) with respect to
such Units shall constitute delivery of such Units for purposes of this
Agreement).

 

5.             Distribution Equivalent Payment Rights.  The Subject Award
granted hereunder includes a tandem award of Distribution Equivalent Rights with
respect to each Restricted Incentive Unit that shall entitle Participant to
receive cash payments equal to the cash distributions made by the Company (on a
per Unit basis) in respect of its outstanding Units generally (“General
Distributions”), as further described in this Section 5. Any such cash payments
(“Distribution Equivalent Payments”) shall accrue on a quarterly basis as
General Distributions are made and shall be paid to Participant on or about the
55th day following the end of the calendar quarter to which such payments relate
(but in no event shall such payments be made more than 20 days prior to such
55th day or more than 30 days following such 55th day); provided, however, that
no Distribution Equivalent Payments shall be payable to or on behalf of
Participant with respect to record dates before the Grant Date, or with respect
to any record date (or date of a General Distribution) occurring after the Grant
Date to the extent Participant has forfeited the Restricted Incentive Units
pursuant to the terms of this Agreement or the Plan.  The rights to receive
Distribution Equivalent Payments described in this Section 5 shall expire on the
earlier of (a) the date on which the Restricted Incentive Units are forfeited or
(b) the termination of the Restriction Period, it being understood that for
Restricted Incentive Units that are not forfeited, the right to receive
Distribution Equivalent Payments based on record dates prior to termination of
the Restriction Period shall not expire.

 

4

--------------------------------------------------------------------------------



 

6.             Taxes.

 

(a)           REPRESENTATION.  PARTICIPANT REPRESENTS THAT PARTICIPANT IS NOT
RELYING ON THE COMPANY OR ITS AFFILIATES FOR ANY TAX ADVICE IN CONNECTION WITH
THE RESTRICTED INCENTIVE UNITS AND THAT PARTICIPANT HAS BEEN, OR IS OTHERWISE
HEREBY, ADVISED TO CONSULT WITH ITS OWN TAX ADVISOR WITH RESPECT TO THE AWARD OF
RESTRICTED INCENTIVE UNITS UNDER THIS AGREEMENT.

 

(b)           Withholding Matters.

 

(i)            The Company, its Affiliates, as applicable, and Participant shall
comply with all federal and state laws and regulations respecting the
withholding, deposit, and payment of any income, employment (including Federal
Insurance Contributions Act (“FICA”) taxes), or other taxes relating to the
Subject Award, including with respect to Distribution Equivalent Payments
described in Section 5 of this Agreement.  Such withholding shall be made by the
Company or its Affiliates in accordance with the applicable withholding laws and
regulations that are in effect at the time such withholding is required. 
Participant shall pay to the Company or its Affiliates, or make arrangements
satisfactory to the Company or its Affiliates regarding payment of, any such
withholding with respect to (A) Distribution Equivalent Payments, and (B) the
Restricted Incentive Units.

 

(ii)           Participant shall, to the extent permitted by law, have the right
to elect for the Company or its Affiliates to withhold Units to which
Participant is otherwise entitled upon the vesting of the Restricted Incentive
Units (or Participant may deliver to the Company other unrestricted Units owned
by Participant or deliver to the Company or its Affiliates Units that
Participant has previously acquired), in each case valued at the Fair Market
Value of such Units at the time of such withholding by, or delivery to, the
Company or its Affiliates, to satisfy the obligation of Participant under
Section 6(b)(i) of this Agreement (it being understood that the Fair Market
Value of all such Units withheld or delivered may  not exceed the amount of
withholding due based on the withholding rate(s) applied by the Company, in its
discretion, in accordance with the applicable withholding laws and regulations
that are in effect at the time such withholding is required); provided, however,
that in no event shall any Units (or cash) that may be delivered hereunder be
used to satisfy any FICA taxes that become due as a result of Participant being
or becoming eligible for Retirement.  Any payment of required withholding taxes
by Participant in the form of Units shall not be permitted if it would result in
an accounting charge with respect to such Units used to pay such taxes unless
otherwise approved by the Committee.

 

(iii)          Any provision of this Agreement to the contrary notwithstanding,
if Participant does not otherwise satisfy the obligations of Participant under
Section 6(b)(i) of this Agreement, Participant acknowledges and agrees that the
Company and its Affiliates shall, to the extent permitted by law, have the right
to deduct from any payments of any kind otherwise due from the Company or its
Affiliates to or with respect to Participant, whether or not pursuant to this
Agreement or the Plan and regardless of the form of payment, any federal, state
or local taxes of any kind required by law to be withheld with respect to any
Distribution Equivalent Payments or Restricted Incentive Units hereunder.

 

7.             Non-Assignability.  Neither the Subject Award nor the Restricted
Incentive Units is assignable or transferable by Participant and the Restricted
Incentive Units shall not be assigned, alienated, pledged, attached, sold, or
otherwise transferred or encumbered by Participant in any manner.

 

5

--------------------------------------------------------------------------------



 

8.             Entirety and Modification.  This Agreement (including Schedule A
hereto) contains the entire agreement between the parties hereto with respect to
the subject matter hereof and supersedes any and all prior agreements, whether
written or oral, between such parties relating to such subject matter.  Subject
to Section 15.2 of the Plan, no modification, alteration, amendment or
supplement to this Agreement shall be valid or effective unless the same is in
writing and signed by the party against whom it is sought to be enforced.

 

9.             Severability.  If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible, and such provision
shall be deemed inoperative to the extent it is unenforceable, and in all other
respects this Agreement shall remain in full force and effect; provided,
however, that if any such provision may be made enforceable by limitation
thereof, then such provision shall be deemed to be so limited and shall be
enforceable to the maximum extent permitted by applicable law.

 

10.          Gender.  Words used in this Agreement which refer to Participant
and denote the male gender shall also be deemed to include the female gender or
the neuter gender when appropriate.

 

11.          Employment or Service.  Nothing in this Agreement shall confer upon
Participant any right to continue in the employ or service of the Company or its
Affiliates, nor shall this Agreement interfere in any manner with the right of
the Company or its Affiliates to terminate the employment or service of
Participant with or without Cause at any time.

 

12.          Incorporation of Plan Provisions.  This Agreement is made pursuant
to the Plan and is subject to all of the terms and provisions of the Plan as if
the same were fully set forth herein.  In the event that any provision of this
Agreement conflicts with the Plan, the provisions of the Plan shall control. 
Participant acknowledges receipt of a copy of the Plan and agrees that all
decisions under and interpretations of the Plan by the Committee shall be final,
binding and conclusive upon Participant.

 

13.          Headings.  The headings of the various sections and subsections of
this Agreement have been inserted for convenient reference only and shall not be
construed to enlarge, diminish or otherwise change the express provisions
hereof.

 

14.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the state of Delaware (regardless of the laws
that might otherwise govern under applicable Delaware principles of conflicts of
law).

 

15.          Section 409A.  The compensation payable pursuant to the Subject
Award is intended to be exempt from, or otherwise in compliance with,
Section 409A of the Code, as applicable, and this Agreement shall be
administered and construed to the fullest extent possible to reflect and
implement such intent. Anything to the contrary herein notwithstanding, if, at
the time of a Participant’s Separation from Service with the Company and its
Affiliates, such Participant is a “specified employee” (as defined in
Section 409A of the Code), and the deferral of the commencement of any amount of
the payments or benefits otherwise payable pursuant to the Plan is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then, to the extent permitted by Section 409A of the Code, such payments
or benefits hereunder (without any reduction in the payments or benefits
ultimately paid or provided to Participant) will be deferred until the earlier
to occur of (i) Participant’s death or (ii) the first business day that is
6 months following Participant’s Separation from Service with the Company and
its Affiliates, provided that amounts which qualify for the separation pay plan
exemption under Treas. Reg. Section 1.409A-1(b)(9)(v)(D) and do not exceed the
limits set forth in Section 402(g)(1)(B) of the Code in the year of such
Separation from Service shall be payable immediately upon such Separation from
Service (the “Six-Month Delay Toggle”).  Any payments or benefits deferred due
to the

 

6

--------------------------------------------------------------------------------



 

Six-Month Delay Toggle will be paid in a lump sum (without interest) to
Participant on the earliest to occur of clause (i) or (ii) in the immediately
preceding sentence.

 

16.          No Voting Rights. Anything to the contrary herein notwithstanding,
in no event shall Participant have any right to vote any, or to exercise any
other rights, powers, and privileges of a holder of the Units with respect to
any Restricted Incentive Units granted hereunder until such time that (i) the
Restriction Period applicable to such Restricted Incentive Units or a portion
thereof shall have terminated (and all other conditions to payment with respect
thereto have been fulfilled), (ii) such Restricted Incentive Units are converted
into the right to receive Units, and (iii) such Units are delivered to
Participant.

 

17.          Counterparts.  This Agreement may be signed in counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same agreement.

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

 

ENLINK MIDSTREAM, LLC

 

By: EnLink Midstream Manager, LLC

 

 

 

 

 

By:

 

 

Michael J. Garberding

 

President and Chief Executive Officer

 

 

 

PARTICIPANT:

 

 

 

Name:

 

 

 

 

YOU MUST ACCEPT THIS GRANT AND THE TERMS OF THIS AGREEMENT IN ORDER TO RECEIVE
IT. TO ACCEPT THIS GRANT, COMPLETE THE GRANT ACCEPTANCE PROCESS AT THE WEBSITE
OF SCHWAB: (www.schwab.com)

 

8

--------------------------------------------------------------------------------



 

SCHEDULE A

RESTRICTIVE COVENANTS

 

For the avoidance of doubt, Participant only makes the agreements contemplated
in, and is only bound by, this Schedule A in connection with his or her Early
Retirement, Intermediate Retirement or Normal Retirement.  In partial
consideration for Participant’s access to confidential information (the access
to which Participant hereby acknowledges) and eligibility for and receipt of the
benefits provided by Early Retirement, Intermediate Retirement, or Normal
Retirement by that certain Restricted Incentive Unit Agreement to which this
Schedule A is attached (the “Agreement”), Participant hereby agrees as follows:

 

1.             Restrictive Covenants.

 

(a)           Covenant not to Solicit Customers.  Participant agrees that while
employed by EnLink  Midstream, LLC or any of its direct or indirect subsidiaries
(collectively, the “Company Group”) and for a period of twelve (12) months after
his or her Early Retirement, Intermediate Retirement or Normal Retirement, as
applicable, Participant shall not (i) persuade or encourage any Person that was
a client or customer of any member of the Company Group at any time during the
twelve (12) months prior to his or her Early Retirement, Intermediate Retirement
or Normal Retirement, as applicable, to cease conducting or fail to renew
existing business with that member of the Company Group, or (ii) use any
confidential or proprietary information of any member of the Company Group to
directly or indirectly solicit business from, or to interrupt, disturb, or
interfere with any member of the Company Group’s relationships with, any Person
that was a client or customer of any member of the Company Group at any time
during the twelve (12) months prior to his or her Early Retirement, Intermediate
Retirement, or Normal Retirement, as applicable.

 

(b)           Covenant not to Solicit Employees.  Participant agrees that while
employed by any member of the Company Group and for a period of twenty-four (24)
months after his or her Early Retirement, Intermediate Retirement, or Normal
Retirement, as applicable, Participant shall not solicit, endeavor to entice, or
induce any employee of any member of the Company Group to terminate such
Person’s employment or service with such member or accept employment with anyone
else; provided, however, that a general solicitation of the public for
employment shall not constitute a solicitation hereunder.

 

2.             Specific Performance.  Recognizing that irreparable damage will
result to the Company Group in the event of the breach or threatened breach of
any of the foregoing covenants and assurances by Participant contained in
paragraph 1 of this Schedule A, and that the remedies at law for any affected
member of the Company Group for any such breach or threatened breach will be
inadequate, such affected member of the Company Group, in addition to such other
remedies that may be available to them, shall be entitled to an injunction,
including a mandatory injunction (without the necessity of (i) proving
irreparable harm, (ii) establishing that monetary damages are inadequate or
(iii) posting any bond with respect thereto), to be issued by any court of
competent jurisdiction ordering compliance with the Agreement or enjoining and
restraining Participant, and each and every Person, firm or company acting in
concert or participation with him or her, from the continuation of such breach
and, in addition thereto, he or she shall pay to such affected member of the
Company Group all ascertainable damages, including costs and reasonable
attorneys’ fees sustained by such affected member or members of the Company
Group by reason of the breach or threatened breach of said covenants and
assurances.

 

3.             Clawback.  Participant agrees that in the event that the
Committee determines that

 

A-1

--------------------------------------------------------------------------------



 

Participant has breached any term of this Schedule A, in addition to any other
remedies at law or in equity that any affected member of the Company Group may
have available to it or them, the Committee may in its sole discretion require
that Participant, within 5 business days of receipt of written demand therefor,
repay to the Company the amount of any Distribution Equivalent Payments paid to
Participant pursuant to Section 4 of the Agreement and return to the Company the
Units delivered to Participant pursuant to Section 3(c) of the Agreement (or in
the event Participant has ceased to hold such Units, an amount equal to the Fair
Market Value of such Units as in effect as of the date of such written demand).

 

4.             Miscellaneous.

 

(a)           Participant has carefully read and considered the provisions of
this Schedule A and, having done so, agrees that the restrictions set forth in
this Schedule A (including the relevant time periods, scope of activity to be
restrained, and the geographical scope) are fair and reasonable and are
reasonably required for the protection of the interests of the Company Group and
their respective officers, directors, managers, employees, creditors, partners,
members, and unitholders.  Participant understands that the restrictions
contained in this Schedule A may limit his or her ability to engage in a
business similar to the business of any member of the Company Group, but
acknowledges that he or she will receive sufficiently high remuneration and
other benefits from the Company Group to justify such restrictions.

 

(b)           The covenants and obligations of Participant set forth in this
Schedule A are in addition to and not in lieu of or exclusive of any other
obligations and duties of Participant to the Company Group, whether express or
implied in fact or in law.

 

(c)           In the event that any provision of this Schedule A relating to the
relevant time periods, scope of activity and/or the areas of restriction
hereunder shall be declared by a court of competent jurisdiction to exceed the
maximum time period, scope or areas such court deems reasonable and enforceable,
the relevant time periods, scope of activity and/or areas of restriction deemed
reasonable and enforceable by the court shall become and thereafter be the
maximum time period, scope of activity and/or areas of restriction.

 

(d)           The restrictive covenants set forth in this Schedule A are
personal and not assignable by Participant but they may be assigned by the
Company without notice to or consent of Participant to, and shall thereafter be
binding upon and enforceable by, (i) any member of the Company Group, or
(ii) any Person that acquires or succeeds to substantially all of the business
or assets of any member of the Company Group (and such Person shall be deemed
included in the definition of the “Company” and the “Company Group” for all
purposes of this Schedule A).

 

A-2

--------------------------------------------------------------------------------